      Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 1 of 7
                                                                       United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  December 04, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                             HOUSTON DIVISION



DARIUS SPELL TAYLOR,                    §
SPN #03008568,                          §
                                        §
                   Plaintiff,           §
                                        §
V.                                      §          CIVIL ACTION NO. H-20-2461
                                        §
HARRIS COUNTY SHERIFF'S                 §
DEPARTMENT,                             §
                                        §
                   Defendant.           §



                          MEMORANDUM OPINION AND ORDER


       The plaintiff, Darius Spell Taylor (SPN #03008568), has filed

a    Prisoner's    Civil    Rights   Complaint     under      42   U.S.C.      §     1983

("Complaint") (Docket Entry No. 1) regarding his arrest by deputies

employed by the Harris County Sheriff's Department ("HCSD").                             At

the court's request, Taylor has provided Plaintiff's More Definite

Statement of Facts ("Plaintiff's             MDS")    (Docket Entry No. 8).

Because Taylor is a prisoner who proceeds in forma pauperis, the

court    is    required    to   scrutinize   the     claims    and   dismiss the

Complaint, in whole or in part, if it determines that the Complaint

"is frivolous, malicious, or fails to state a claim upon which

relief may be granted" or "seeks monetary relief from a defendant

who is immune from such relief." 28 U.S.C.             §   1915A(b) ; see also 28

U.S.C.   §    1915(e)(2)(B).     After considering all of the pleadings,

the court concludes that this case must be dismissed for the

reasons explained below.
      Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 2 of 7




                                    I.   Background

         Taylor alleges that he was sitting on the trunk of a friend's

car on or about July 22, 2019, when two deputies employed by HCSD
approached. 1           After Taylor entered his friend's car, the deputies
asked him to open the door as other deputies approached with
weapons drawn and aimed at the windshield. 2           Taylor contends that
the deputies used excessive force by shooting him in the arm while
he had his hands in the air. 3                  Taylor reports that he was
hospitalized for two days as a result of the shooting, which has
caused permanent nerve damage and scarred muscle tissue in his
arm. 4
         Taylor discloses that he was arrested as a result of the
encounter that forms the basis for his Complaint and that he was
formally charged with aggravated assault on a public servant. 5
Public records confirm that Taylor has been charged in Cause
No.   1639523,          which is pending in the 182nd District Court of
Harris County,            Texas,   with aggravated assault by threatening



       Plaintiff's MDS, Docket Entry No. 8, pp; 3-4.
         1
                                                        All page
numbers for docket entries in the record refer to the pagination
imprinted at the top of the page by the court's electronic filing
systerri, CM/ECF.
         2
             Id. at 4.
         3
             Id.
         4
             Id. at 6
         5
             Id. at 2, 4.
                                          -2-
    Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 3 of 7




imminent harm on a public servant "by using and exhibiting a deadly
weapon, namely a firearm[.]" 6     Taylor insists that he did not use
or exhibit a deadly weapon during the incident. 7 Taylor contends

further that he posed no threat and did not make any "fugitive
movements" to justify the force that was used. 8        Therefore, Taylor
argues that the deputies were "out of compliance" with state and
federal law when they approached him without "probable cause" and
used excessive force. 9
     Taylor does not name any individual deputy as a defendant in
this suit.10    Instead, Taylor maintains that HCSD is liable for the
injuries inflicted upon him because the deputies acted negligently,
which Taylor attributes to a lack of "proper training" on how to

determine probable cause and how to use "deescalation techniques." 11

     6
      See Indictment in Cause No. 1639523, p. 1, available from the
Office    of    the    Harris    County    District    Clerk    at:
http://www.hcdistrictclerk.com (last visited Dec. 2, 2020).
     7
         Plaintiff's MDS, Docket Entry No. 8, pp. 4, 8.
     8
         Id. at 5-6.
     9
         Id. at 4, 8; Complaint, Docket Entry No. 1, p. 4.
     10   Complaint, Docket Entry No. 1, p. 3.
     11 Id. at 4; Plaintiff's MDS, Docket Entry No. 8, p. 8. Taylor
also claims that he was not taken in front of a raagi�trate within
48 hours of his arrest in violation of Texas law. · See Complaint,
Docket Entry No. 1, p. 4. Taylor concedes that he was hospitalized
for at least two days after the incident that forms the basis for
his Complaint. See Plaintiff's MDS, Docket Entry No. 8, p. 4. The
court does not consider this allegation further because Taylor
fails to establish that a violation occurred as the result of
unreasonable delay attributable to his custodian.
                                    -3-
     Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 4 of 7




Taylor seeks $1 million in "punitive damages" for his pain and
suffering.12


                              II.    Discussion

         Taylor cannot maintain a lawsuit against HCSD because it lacks
the requisite capacity to sue or be sued.              See FED. R. CIV. P.

17 (b)     (providing that both plaintiff and defendant must have

capacity to sue or be sued).               In Texas,    a county sheriff's
department is not a legal entity capable of being sued "absent
express action by the superior corporation (the county, in the case
of the sheriff's department) 'to grant the servient agency with
jural authority.'"     Jacobs v. Port Neches Police Dep't, 915 F. Supp.
842, 844 (E.D. Tex. 1996) (quoting Darby v. Pasadena Police Dep't,
939 F.2d 311,      313-14    (5th Cir. 1991)).         As a subdivision of
Harris County,      HCSD has not been granted such authority.              See
Aguirre      v.   Harris    County   Sheriff's     Office,   Civil    Action
No. H:11-3440, 2012 WL 6020545, at *2 (S.D. Tex. Nov. 30, 2012)
(observing that Harris County has not granted HCSD the requisite
legal capacity to sue or be sued).           Therefore, the claims against
HCSD must be dismissed.
     Taylor further fails to show that Harris County is liable as
a municipality under 42 U.S.C.       §   1983. It is well established that
a municipal entity is not vicariously liable under a theory of



     12
          Complaint, Docket Entry No. 1, p. 4.
                                     -4-
       Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 5 of 7



respondeat superior for wrongdoing committed by its employees. See

Monell v. Dep't of Social Services of City of New York, 98 S. Ct.
2018, 2036 (1978) (" [W] e conclude that a municipality cannot be
held liable solely because it employs a tortfeasor - or, in other
words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.") (emphasis in original).                  Taylor, who
takes issue with one instance of excessive force by deputies, does
not allege facts that are sufficient to state a claim for relief
against Harris County as a municipality.                See Peterson v. City of
Fort    Worth,    Texas,    588   F.3d    838,    847    (5th   Cir.    2009)    ("A
municipality is almost never liable for an isolated unconstitu­
tional act on the part of an employee; it is liable only for acts
directly attributable to it              'through some official action or
imprimatur."') (quoting Piotrowski v. City of Houston, 237 F.3d
567, 578 (5th Cir. 2001)) .
       Although    Taylor    contends      that   the     deputies     acted    with
negligence because they were not adequately trained in certain
techniques, he does not allege facts specifying how Harris County's
training program is deficient.           See Roberts v. City of Shreveport,
397 F.3d 287, 293 (5th Cir. 2005) (For "liability to attach based
on an 'inadequate training' claim, a plaintiff must allege with
specificity how a particular training program is defective.") ..
       Likewise, an isolated violation such as the one referenced by
Taylor does not demonstrate that a training program was adopted
with the requisite deliberate indifference or that inadequate

                                         -5-
    Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 6 of 7




training directly caused the violation in question.             See Zarnow v.

City of Wichita Falls, Texas, 614 F.3d 161, 170 (5th Cir. 2010)
(noting that the Fifth Circuit "has previously rejected attempts by
plaintiffs to present evidence of isolated violations and ascribe
those violations to a failure to train")                  (citing Goodman v.
Harris County, 571 F.3d 388 (5th Cir. 2009)); see also Connick v.
Thompson, 131 S. Ct. 1350, 1360-61 (2011) (explaining that "[a]
pattern of similar constitutional violations by untrained employees
is 'ordinarily necessary' to demonstrate deliberate indifference
for purposes of failure to train") (quoting Board of County Comm'rs
of Bryan County, Oklahoma v. Brown, 117 S. Ct. 138_2, 1391 (1997));
Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003)
(Proof of deliberate indifference "generally requires a showing 'of
more than a single instance of the lack of training or supervision
causing a violation of constitutional rights.'") (quoting Thompson
v. Upshur County, Texas, 245 F.3d 447, 459_ (5th Cir. 2001)).
     The court notes further that Taylor has only requested
punitive damages in this case. 13               Even if Taylor had alleged
sufficient facts to state a claim against Harris County, it is well
established that punitive damages are not available against a
municipality under      §   1983.     See Jefferson v.      City of Tarrant,
Alabama,     118 S.   Ct.   481,    485     (1997)   (citing Newport v. Fact
Concerts, Inc., 101 S. Ct. 2748 (1981)).               Accordingly, Taylor's


     13
          See Complaint, Docket Entry No. 1, p. 4.
                                          -6-
    Case 4:20-cv-02461 Document 9 Filed on 12/04/20 in TXSD Page 7 of 7




Complaint will be dismissed pursuant to 28 U.S.C. § 1915(e) (2) (B)

for failure to state a claim upon which relief may be granted.

                      III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Prisoner       Civil Rights Complaint filed           by
          Darius Spell       Taylor (Docket Entry No. 1)            is
           DISMISSED with prejudice.

     2.   The dismissal will count as a "strike" for purposes
          of 28 U.S.C. § 1915(g).
     The Clerk is directed to provide a copy of this Memorandum
Opinion and Order to the plaintiff and to the Manager of the Three
Strikes   List     for    the    Southern     District     of    Texas    at
Three Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 4th day of December, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -7-
